—In an action to obtain the proceeds of a life insurance policy, the plaintiff appeals from an order of the Supreme Court, Nassau County (Levitt, J.), dated April 23, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly determined that the defendant submitted sufficient evidence to establish as a matter of law that the insured made material misrepresentations on his application for life insurance (see, Gugleotti v Lincoln Sec. Life Ins. Co., 234 AD2d 514; Gentile v Continental Am. Life Ins. Co., 215 AD2d 626; Aguilar v United States Life Ins. Co., 162 AD2d 209; see also, Insurance Law § 3105 [b]). In response to *529the defendant’s proof, the plaintiff failed to demonstrate the existence of any material issue of fact. Accordingly, the defendant was entitled to rescind the policy {see, Insurance Law § 3105 [b]), and the court properly granted its motion for summary judgment dismissing the complaint (see, Gugleotti v Lincoln Sec. Life Ins. Co., supra).
The plaintiffs remaining contentions are without merit. Santucci, J. P., Joy, Friedmann and Goldstein, JJ., concur.